DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 23, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on June 23, 2022.
In response to Applicant’s amendment of the claims, all of the prior art rejections, from the previous Office action, are hereby withdrawn.
In response to Applicant’s amendment of the claims, the corresponding 101 claim rejections have been correspondingly amended, below in this Office action.
Regarding the 101 rejections, Applicant first argues that analyzing has been added to the classifying step and that analyzing is more complex and requires processing by a computer component.  In response, the claim does not provide much detail as to what “analyze” represents here.  “Analyze” may still be very broad.  Even applying a very basic “if-then” rule to the information associated with the operation, in order to classify an operation pattern, may still be referred to as “analyzing” the information.  In addition, simply performing an abstract idea on a generic/general-purpose computing system, without more, does not render patent-eligibility to a claim reciting such an abstract idea, under USPTO 101 guidance.  So, even if we were to interpret “analyze” as requiring a computer (which is already recited in claim 1 anyway), this would not overcome the 101 rejections here.
Applicant next argues that more detail has been added to how the external electronic devices are grouped (here, by sameness or similarity).  This does not help overcome the 101 rejections because this amendment merely narrows the abstract idea, without helping with respect to any of the Step 2A, Prong 2, or Step 2B considerations.
Applicant next argues that claim 1 has been amended such that group information and control information are specifically stored in the memory.  This amendment does not help because memory is a generic/general-purpose computing system component, and merely performing an abstract idea on generic/general-purpose computing system components, without more, does not render patent-eligibility to a claim reciting an abstract idea, under USPTO 101 guidance.
Applicant next argues based on instructing a plurality of electronic devices to perform an operation corresponding to the operation pattern for each group, while the plurality of electronic devices apply a DR.  Applicant further argues that the similar operation to as before, while under the DR program, facilitates control of the electronic devices and reduces the heterogeneity of the operation pattern of the electronic devices before and after DR is applied.  This appears to be a reference to the concept discussed in paragraphs [0004]-[0005] of the patent application publication for Applicant’s application.  Those paragraphs discuss how, if a demand response (DR) program is applied without consideration of the operation patterns of electronic devices, the energy user may become dissatisfied and override the DR program, reducing the effect of the DR program.  Examiner’s understanding of this paragraph can be explained as follows:  For example, if a user uses certain devices a lot in the morning, and a morning DR program requests that user to reduce the energy usage for those devices just as much as devices which the user does not use so much in the morning, the user may be more likely to consider that DR request to be unreasonable and override that DR request.  By taking the operation patterns of the devices into account in the DR requests, perhaps the DR program can increase compliance from users.
It appears that Applicant may be arguing that this is a technological improvement, for 101 purposes.  The issue with that argument is that any benefit here would be marketing and not technological.  The DR program technology is not changing; the energy reduction amounts requested are simply adjusted in a particular way.  While better DR program compliance may result in more energy reduction, the energy reduction would not be from a technical improvement, but instead from a marketing improvement -- a DR service was offered that customers liked better, so they were more compliant.  Thus, Examiner does not find a technological improvement argument to be persuasive here.
Applicant next argues that the feedback feature enables the DR method to be updated with new information, thus offering further improvement.  However, this goes back to the technological improvement discussion just discussed above.  The communication of feedback is not a technological improvement; such data technology is generic at this point.  The feedback may lead to more accurate tying of DR requests to operation patterns for specific devices.  However, as Examiner discussed above, this amounts to a marketing improvement and not a technological improvement.  Thus, again, Examiner does not find this Applicant argument to be persuasive.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-6, 9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
As per Claim(s) 1, Claim(s) 1 recite(s):
- receive information associated with operation of a plurality of external electronic devices over time;
- analyze the information associated with the operation and classify operation pattern of the plurality of external electronic devices;
- group at least one external electronic device with the same or similar operation pattern for each operation pattern;
- generate control information instructing the plurality of external electronic devices to perform an operation corresponding to the operation pattern for each group while the plurality of external electronic devices apply a demand response (DR);
- group information indicating at least one group including a group including a first electronic device and a second electronic device and the control information associated with the at least one group;
- in response to receiving DR request, output the control information associated with the group;
- receive feedback information associated with an operation performed while applying the DR;
- in response to ending the DR, change the group including the first electronic device and the second electronic device or the control information associated with the group based on the feedback information;
- wherein the information associated with the operation includes at least one of operation information of the external electronic device, time information where a specific operation is performed, or information associated with the DR; 
- wherein the information associated with the DR includes whether to apply the DR and how long the DR is applied.
Each of the above limitations falls within the abstract-idea category of “Certain methods of organizing human activity.”  Specifically, those limitations relate to the following subject matter that is grouped into the category of “Certain methods of organizing human activity”:
- commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations):  administers a demand response service, which encompasses such a service with a commercial utility;
- managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions):  manages interactions between an energy user and an energy provider, both of which may involve people.
To the extent that any of these limitations are recited alongside recitations of generic computer components, as described below in this rejection:  If a claim limitation, under its broadest reasonable interpretation, covers subject matter recognized as certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain method of organizing human activity” grouping of abstract ideas.  Accordingly, the claim(s) recite an abstract idea.
This judicial exception is not integrated into a practical application because the additional elements when considered both individually and as an ordered combination do not integrate the abstract idea into a practical application.  The claim(s) recite the following additional elements/limitations, each of which are addressed in the list below with the reason(s) why they do not integrate the abstract idea into a practical application:
- servers; at least one processor; a communication circuit electrically connected with the at least one processor; a memory, electrically connected with the at least one processor; wherein the memory stores instructions that, when executed, cause the at least one processor; external electronic devices; data storage; an external server; outputting via transmitting:  These element(s)/limitation(s) amount to mere instructions to apply an exception.  See MPEP 2106.05(f).  In making this determination, examiners may consider whether the claim invokes computers or other machinery merely as a tool to perform an existing process.  Mere instructions to apply an exception is a consideration with respect to both integration of an abstract idea into a practical application and significantly more.  MPEP 2106.05(f)(2) states:  “Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit).”  This is the case with these particular claim element(s)/limitation(s).  Those elements/limitations do not meaningfully limit the claim because implementing an abstract idea on a generic computer does not integrate the abstract idea into a practical application, similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer.  Therefore, these particular claim element(s)/limitation(s) do not integrate the abstract idea into a practical application for at least this reason.
Thus, taken alone, the additional elements do not integrate the abstract idea into a practical application.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.
Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claim(s) are directed to an abstract idea.
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception, either individually or as an ordered combination.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of computer-related components amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.
The claim(s) are not patent eligible.

As per dependent claim(s) 2-6, 9, and 11-14, these claim(s) incorporate the above abstract idea via their dependencies on the respective independent claim(s).  The additional element(s)/limitation(s) of the respective independent claim(s) do not integrate the abstract idea into a practical application, nor do they add significantly more, with respect to those dependent claim(s), under the same reasoning as above with respect to the respective independent claim(s).
The added elements/limitations of those dependent claim(s) do not integrate the abstract idea into a practical application nor add significantly more because they all merely add further functional step(s) and/or detail to the abstract idea; as part of the abstract idea, they cannot integrate into a practical application or be significantly more than the abstract idea of which they are a part.  For example, claim 13 merely further specifies the information associated with the operation.

Claim(s) 1-6, 9, and 11-14 are therefore not drawn to eligible subject matter as they are directed to an abstract idea that is not integrated into a practical application and is without significantly more.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.  Yang, US 20160156225 A1 (load power device and system for real-time execution of hierarchical load identification algorithms);]
b.  Schmid, US 9166408 B2 (demand response management system and method with VAR support);
c.  Tomita, US 20140316599 A1 (consumer energy management system and consumer energy management method).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628